DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species b, Figures 7-9 in the reply filed on 11/17/20 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Objections
 	Claim 6 is objected to because of the following informalities:  the limitation “a visual indication for communicating information relating to a type the second medical device being secured therein” should read “a visual indication for communicating information relating to a type of the second medical device being secured therein”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: the limitation “a visual indication for communicating information relating to a type medical device being secure therein” should read “a visual indication for communicating information relating to a type of medical device being secure therein”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the second medical device is being positively claimed or not. Claim 1, from which claim 5 depends 

Claim limitation “a visual indication for communication information” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification states that the visual indication can be color-coded, textural indicia, snap spacing, and the like. The “and the like language” makes the visual indicator indefinite, since we do not know what would or would not read on “and the like” language. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parris (US 8,690,835) in view of Bentley et al. (US 2016/0050995).
In regard to claim 1, Parris teaches a medical apparatus for retaining at least one medical device, comprising: a garment (garment: 10), the garment comprising a body portion comprising an outward facing surface and an inward facing surface (see figures 4), the body portion further comprising an upper portion, a central portion, and a lower portion (see annotated figure 4 below); an upper portion of the body portion, the upper portion comprising, an upper juxtaposition of the upper panel and the central panel (see area around access opening: 32), the upper juxtaposition defining an upper access opening (access opening: 32), the upper access opening providing access from the outward facing surface to the inward facing surface between the upper panel and the central panel (opening: 32, see figure 4); an upper low profile anchor secured on the outward facing surface (see annotated figure 4 below), the upper low profile anchor configured for releasable securement of a portion of a first medical device (sufficient structure capable of holding wire or tube there between); and an upper outer panel affixed to and selectively detachable from the body portion (first flap: 40), the upper outer panel spanning at least a portion of the upper access opening and defining a selectively closeable upper pocket configured to retain a portion of the first medical device (column 4, lines 26-29); a lower portion of the body portion, the lower portion comprising, a lower juxtaposition of the central panel and the lower panel (see area surrounding access opening: 34), the lower juxtaposition defining a lower access opening (access opening: 34), the lower access opening providing access from the outward facing surface to the inward facing surface between the central panel and the lower panel (see figure 4); a lower low profile anchor secured on the outward facing surface (see annotated figure 4 below), the lower low profile anchor configured 

    PNG
    media_image1.png
    388
    371
    media_image1.png
    Greyscale


 	However, Parris fails to teach the upper, central and lower portions each being panels.
 	Bentley et al. teaches a medical garment with an access opening (570) to insert tubes, wires, or other devices into the patient’s body (see annotated figure below); wherein the access opening extends the entire width of the panel, creating an upper panel and a lower panel on either side of the access opening (see annotated figure below). Using this teaching of the access openings (32, 34) extending the entire length of the panel (18A) would provide an upper panel, central panel, and lower panel surrounding the access openings of Parris.

    PNG
    media_image2.png
    355
    430
    media_image2.png
    Greyscale

 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the medical garment of Parris with the access openings extending along the entire panel as taught by Bentley et al., since the access openings (34 and 32) of Parris extending the entire length of panel 18A would provide full access to the wearer’s torso without having to remove the garment to access a medical site (Bentley et al.: paragraph 0092). Here we are taking a well-known garment with two access openings (Parris) and replacing the access openings with a well-known access opening construction that extends the entire length of the panel (Bentley et al.) to create openings with greater access to the wearer’s body below.

 	In regard to claim 4, the combined references teach wherein the upper low profile anchor comprises a plurality of spaced apart joining members configured to releasably secure the first medical device (Parris: see annotated figure 4 above).  

 	In regard to claim 5, the combined references teach wherein the lower low profile anchor comprises a plurality of spaced apart joining members configured to releasably secure the 
 
 	In regard to claim 7, the combined references teach further comprising a side retention strap affixed to a side portion of the garment, the side retention strap being selectively detachable from the side of the garment for securing at least one of the first medical device or the second medical device to the garment (Parris: see side strap/sheath: 44).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parris and Bentley et al. as applied to claim 1 above, and further in view of Hudak et al. (US 2014/0310850).
 	Parris and Bentley et al. fails to teach the pocket flap (40, 42) comprising a water resistant liner. 
 	In regard to claims 2 and 3, Hudak et al. teaches pockets with made multiple layers of material including a waterproof layer, which is water resistant (see bottom of paragraph 0022).
  	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the flaps creating pockets of Parris to be made out of a liner of waterproof material as taught by Hudak et al., since the flaps of Parris being made from a waterproof material would provide pockets that can not only retain items therein, but also provide waterproof properties to the pocket preventing any blood or fluid leaked from the medical devices or body of the wearer to penetrate through the pocket flap material. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parris and Bentley et al. as applied to claim 1 above, and further in view of Richard (US 7,305,716).
 	Parris and Bentley et al. fail to teach the low profile anchor comprises a strip having color coding, the color coding being a visual indication for communicating information relating to a type of the second medical device being secured therein.  
 	In regard to claim 6, Richard teaches snap fasteners that are color-coded (snap is strip) (column 2, lines 5-18); wherein the color-coding is visual indicator for communicating information and it is capable of being related to a type of device that can be secured there between (sufficient structure, capable of functioning as desired: column 2, lines 5-18).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the snaps of Parris et al. being color-coded as taught by Richard, since the snaps of Parris being color-coded would provide a visual indicator to denote which snaps correspond to which mating snaps so that the garment can be easily and properly assembled (Richard: column 1, lines 33-53). Here we are taking one well-known snap fastening arrangement (Parris) and replacing it with another well-known color-coded snap fastening arrangement (Richard) to create a visual indicator of what snaps go together when multiple snap fastening arrangements are provided.

Allowable Subject Matter
Claims 8-20 are allowed over prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Austin (US 2012/0078190) is of particular relevance to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732